DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims filed on 02/18/21 have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 10-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abbad et al. (U.S. 2018/0347338 A1 – “Abbad”) in view of Gysling (U.S. 2011/0303019 A1).
Referring to claim 1:  Abbad teaches a system for use at a well (Figs. 1-3) comprising:
	a flowline (304) (Fig. 3) ([0054] “production tubing 304 … downhole … of a well”) through which well fluid flows ([0054] “multiphase flow flowing inside a length of production tubing 304”) from the well ([0054] “downhole … of a well”);
	a virtual multiphase flowmeter ([0063] "system 300 … include a data … ".  Also see para [0054] "multiphase flow metering") disposed along the flowline (304) ([0107] “sensors distributed along adjacent cross sections of production tubing 304”), the virtual 
a flow restriction ([0037] “control valves can be choked”; or [0107] "chokes … or valves"; also see Fig. 14 box 1408 “throat of a venturi nozzle”) and at least one sensor proximate the flow restriction ([0107] “multiphase flow measurement system 1300 can include two or more sets of  … sensors distributed along adjacent cross sections of production tubing 304 … the multiphase flow in production tubing 304 can be employed, including, for example, one or more chokes or other types of valves”), various sized tubing that increases tubing diameter along the flow path … as well as any combination thereof”) to obtain bulk flow data ([0093] “data acquisition”); and
a processor system (see Fig. 2.  Also see [0124] "hardware ... Software …one or more processors … computing device 200") receiving data from the at least one sensor ([0125] last 3 lines; or [0125] “data acquisition system 324”), the processor system being configured to process the data to determine phase related information regarding the well fluid ([0128] “calculate phase flow characteristics of the multiphase flow … the individual phase volume fractions within the multiphase flow”); and 
a multiphase flowmeter (300) (Fig. 3) [0054] through which the well fluid is periodically routed (“flow measurement 300 includes Venturi nozzle 302 and production tubing 304”), the data from the multiphase flowmeter (300) being processed by the processor system ([0128] “calculate phase flow characteristics of the multiphase flow … the individual phase volume fractions within the multiphase flow”) to improve accuracy of the virtual multiphase flowmeter.
in series with the virtual multiphase flowmeter.
Gysling teaches his invention that provides in line multiphase flowmeter ([0005], “in the oil and gas industry … equipment include inline multiphase flowmeters”). Examiner finds that in line multiphase flowmeters suggests in series flowmeters.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Abbad’s invention by adding inline multiphase flowmeters as taught by Gysling wherein the multiphase flowmeter through which the well fluid is periodically routed in series with the virtual multiphase flowmeter,
in order to have “a method of monitoring multiphase fluid flow passing within a pipe, which multiphase fluid includes a gas component, an oil component, and a water component” [0007].

Abbad further teaches:
[2]:  the flow restriction comprises a valve (ibid claim 1 above).

[3]: the flow restriction comprises a choke (ibid claim 1 above).

[4]:  the at least one sensor comprises a plurality of pressure sensors (310) ([0056] first two lines) positioned to measure a pressure drop across the flow restriction (Fig. 14 box 1408 “receiving pressure change information associated with a difference in pressure in the multiphase flow between an intake and a throat of a venturi nozzle”.  

[5]:  the at least one sensor further comprises a temperature sensor (320) ([0053] “temperature sensors”).

[8]:  further comprising additional sensors disposed along the flowline (ibid claim 1 above, [0107] “sensors distributed along adjacent cross sections of production tubing 304”).

[10]:  wherein the additional sensors comprise a pressure sensor (ibid claim 1 above, [0056] “pressure measurement sensors 310”).

[11]:  the additional sensors comprise a temperature sensor (320) (ibid claim 5 above, [0053] “temperature sensors”).

	For claims 12-20 elements that have been labeled before, are not being labeled again.
[12]:  Abbad teaches a method [0021], comprising:
producing a well fluid from a well (last five lines of [0024]);
routing the well fluid along a flowline (“production tubing through which a multiphase flow can be directed” [0004]) and through a flow restriction (first seven lines of [0037]);

processing the data ([0124] "hardware  ... Software …one or more processors … 
computing device 200") to establish a virtual multiphase flowmeter ([0032] "transmit ...data" [0054] "multiphase flow metering") by determining phases of the well fluid (Fig. 14 box numbered 1408); and
	periodically ([0122], “continuous measurement of changes in fluid”) using multiphase flowmeter ([0054], “multiphase flow metering”) along the flowline (304) (Fig. 3) to verify phases of the well fluid (with the multiphase flowmeter).
Abbad in view of Gysling further teaches the multiphase flowmeter along the flowline and in series with the virtual multiphase flowmeter (Ibid claim 1 above with obviousness statement).

	Abbad further teaches:
[14]:  wherein monitoring comprises monitoring a pressure drop across the flow restriction (ibid claim 4 above).

[15]: further comprising wherein the multiphase flowmeter [0054] is periodically ([0122], “continuous measurement of changes in fluid”) connected to the flowline (304)

 [16]:  further comprising processing data ([0124] "hardware ... Software …one or more processors … computing device 200") ([0032] "transmit ...data") from the multiphase flowmeter ([0054] "multiphase flow metering") to improve accuracy (Fig. 14 

[17]:  obtaining additional well fluid data (Fig. 14, (1408)) from additional sensors positioned along the flow line (ibid claim 1 above, [0107] “sensors distributed along adjacent cross sections of production tubing 304”).

[18]:  Abbad teaches: 
a method ([0021] “methods”), comprising:
producing a well fluid (last five lines of [0024]) from a well (102) (see Fig. 1);
routing the well fluid along a flowline (304) and through a first flowmeter (302) ([0056] “Venturi flow meters”), and a second flowmeter (206) [0038] the second flowmeter operating according to a different physical principle than the first flowmeter (Venturi flow meter); and correlating data from the first flowmeter and the second flowmeter in a manner to determine salient flow physical properties of the well fluid (Fig. 14, (1408)),
Abbad in view of Gysling further teaches:
the first flowmeter (Abbad [0054] “multiphase flow metering”) and the second flowmeter (Gysling, [0005], “in the oil and gas industry … equipment include inline multiphase flowmeters”) arranged in series ([0005], “in the oil and gas industry … equipment include inline multiphase flowmeters”). Ibid claim 1 above with obviousness statement.

[19]:  routing comprises routing the well fluid through the first flowmeter (302) (Venturi flowmeter) comprising a flow restriction (Venturi flowmeter has a reduced diameter choke towards the middle of it as it is well known in the art) and through the second flowmeter (206) [0038] comprising a volumetric flowmeter (As it is well known in the art, Examiner finds that a multiphase flow measurement reports the volume or mass of oil, water and gas, generally at some standard process condition of temperature and pressure.).

[20]:  routing comprises routing the well fluid through the first flowmeter (Venturi flowmeter) comprising a flow restriction (Venturi flowmeter has a reduced diameter choke towards the middle of it as it is well known in the art) and through the second flowmeter comprising a mass flowmeter (mass measurement as discussed above in claim 19).

Claims 6-7 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abbad et al. (U.S. 2018/0347338 A1 – “Abbad”) in view of Gysling (U.S. 2011/0303019 A1) as applied to claims 1 and 12 above and further in view of Butler (U.S. 6,234,030 B1).
Abbad in view of Gysling, as applied to claims 1 and 12 above, substantially teaches the invention as discussed and as claimed above.
 Abbad does not explicitly teach a Christmas tree:
[6]:  wherein the flowline extends through the Christmas tree; and 

Butler teaches his multiphase metering and multiphase flow (Col. 1: 6-7) that provides a Christmas tree (Col. 2: 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Abbad’s invention by providing a Christmas tree as taught by Butler wherein the flowline extends through the Christmas tree and the flow restriction is downstream from the Christmas tree in order “to provide surface shut off control to the tubing, to the casing annulus, and to the flow line connected to the tree” (Col. 2: 20-22).

[13]:  The method as recited in claim 12, wherein routing comprises routing the well fluid through a Christmas tree and then through the flow restriction (ibid claim 6 above including obviousness statement).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Abbad et al. (U.S. 2018/0347338 A1 – “Abbad”) in view of Gysling (U.S. 2011/0303019 A1) as applied to claim 1 above and further in view of Hooper et al. (U.S. US 2018/0080317 A1 – “Hooper”).
Abbad in view of Gysling, as applied to claim 1 above, substantially teaches the invention as discussed and as claimed above.
[9]:  Abbad does not explicitly teach additional sensors comprise a conductivity sensor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Abbad’s invention by providing a conductivity sensor as taught by Hooper as an additional sensor in order “to determine a dielectric constant, a density, a viscosity, a free gas content, an oil content, and/or a water content of the fluid” ([0029]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are directed to Gysling and its combinations as noted above in this final office action wherein every element feature and limitation has been taught by the combination of the prior art as claimed.  Claims as currently presented are not in condition for allowance.
In order to try to expedite prosecution and clarify the invention, Examiner suggests Applicant to add to all the independent claims features and/or elements that have not been claimed before such as:
- from [0022] “the flow restriction 40 serves as a choke which may be used as a bulk flow measurement device in combination with software 34 to provide the virtual multiphase flowmeter 20”; and
	-from [0018] “the flow line 28 is coupled with a bypass line 46. A multiphase flowmeter 48 may be connected along the bypass line 46. Flow along the
flow line 28 and bypass line 46 may be controlled via valves 50.  The flowmeter 48 may be used periodically for periodic calibration of the virtual multiphase flowmeter 20”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL C. PORTOCARRERO whose telephone number is (303)297-4781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M. C. P./ 
Examiner, Art Unit 3672
04/14/21

/TARA SCHIMPF/Primary Examiner, Art Unit 3672